Citation Nr: 0103194	
Decision Date: 02/01/01    Archive Date: 02/14/01	

DOCKET NO.  99-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to reinstatement of a 10 percent evaluation 
for Achilles tendinitis with plantar fasciitis of the left 
lower extremity, from November 1, 1990, to September 28, 
1997.  

2.  Entitlement to reinstatement of a 10 percent evaluation 
for Achilles tendinitis with plantar fasciitis of the right 
lower extremity, from November 1, 1990, to September 28, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had verified active service from January 1974 to 
August 1979 and from July 1980 through June 1987.  The record 
reflects that the veteran had additional military service of 
more than 2 years and 6 months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

During a travel Board hearing conducted at the RO on February 
10, 2000, the veteran provided testimony on the subject of a 
loan guaranty indebtedness.  He had previously provided 
testimony on the issue of the loan guaranty indebtedness at a 
local hearing at the Phoenix RO in October 1999.  This issue 
is apparently under the jurisdiction of the VARO in Waco, 
Texas.  Upon inquiry, the Board has discovered that a 
Statement of the Case (SOC) was issued by the Waco RO as to 
this issue on February 12, 2000.  The records assembled for 
appellate review do not include a loan guaranty folder, a 
copy of any SOC regarding the loan guaranty indebtedness, or 
reflect receipt of a Substantive Appeal (VA Form 9) as to 
this matter.

A VA periodic examination was scheduled for August 1990 to 
examine the veteran's lower extremity disabilities.  The 
notification to the veteran to report for examination was 
returned by the Postal Service.  Letters subsequently sent to 
the veteran by the RO in August 1990 were also returned by 
the Postal Service with a notation that a forwarding order 
had expired.  The RO terminated the award of compensation for 
the veteran effective November 1, 1990.  

There is no objective evidence that the veteran notified the 
Phoenix RO or any VA official of his new address until a 
September 1997 statement was received from the veteran 
inquiring into the status of his VA compensation claims and 
indicating that he had been in Germany since 1991.

The RO held that the veteran abandoned his claim for VA 
compensation for bilateral Achilles tendinitis with plantar 
fasciitis when he failed to report for examinations scheduled 
for August 1990 and that resumption of VA compensation for 
those disabilities can be no earlier than September 28, 1997, 
the date of filing of a new claim therefor.

At the February 2000 hearing, the veteran reported that he 
did not receive notice to report for examination in August 
1990 and that he had moved to Germany "about two months 
before that."  He testified that he had informed VA "3 or 
4 times" of his new address in Germany prior to moving 
overseas.  He stated that while in Germany, he attempted to 
reach VARO personnel in Washington, D.C., on several 
occasions, in an attempt to obtain VA authorization for 
referral to a doctor overseas, but without success.

The facts involved in this case are not much in dispute with 
one principal exception.  In testimony, the veteran stated 
that he had informed VA "3 or 4 times" that his new address 
would be his mother-in-law's home in Germany.  There is 
simply no evidence in the records assembled for appellate 
review that the veteran notified VA that he was moving to 
Germany in 1990, or until he filed a claim to reopen in 
September 1997.  However, it is clear that the records 
assembled for appellate review do not include all potentially 
relevant VA records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VA records which are in existence may be considered to be 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992); Section 3 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) to be codified at 38 U.S.C.A. 
§ 5103A(c)(2); VAOPGCPREC 12-95.  In circumstances such as 
these, where it is clear that additional VA records are in 
existence, i.e., records regarding a loan guaranty 
indebtedness, the Board will not speculate as to the 
probative value, if any, of such VA records.  Consequently, 
the Board concludes that a remand is necessary to obtain 
these records.

Since it has already been determined that a remand is 
necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
period of military service which 
reportedly extended from July 1971 to 
January 1974.

2.  The RO should obtain all VA records 
regarding the veteran's loan guaranty 
indebtedness and associate these records 
with the veteran's claims folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



